In this cause Mr. Chief Justice TERRELL and Mr. Justice WHITFIELD and Mr. Justice THOMAS are of the opinion that the judgment of the circuit court should be reversed while Mr. Justice BROWN, Mr. Justice BUFORD and Mr. Justice CHAPMAN are of the opinion that the judgment should be affirmed. When the members of the Surpeme Court, sitting six members in a body and after full consultation, it appears that the members of the Court are permanently and equally divided in opinion as to whether the said judgment should be affirmed or reversed, and there is no prospect of an immediate change in the personnel of the Court, the decree should be affirmed; therefore it is considered, ordered and adjudged under the authority of Stateex rel. Hampton v. McClung, 47 Fla. 224, 37 So. R. 51, that the judgment of the Circuit Court in this cause be and the same is hereby affirmed. *Page 496 
Affirmed.
TERRELL, C. J., WHITFIELD, P. J., BUFORD, CHAPMAN, and THOMAS, J. J., concur.